Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is based on the communications filed March 30, 2020. Claims 1 – 20 are currently pending and considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 6, 9 – 11, 13, and 15 – 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garg et al. (US 9,491,237 B1), hereinafter Garg, in view of Narayanan (US 9,319,816 B1), hereinafter Narayanan.

Claim 1: Garg discloses a sound emitting device comprising: 
a communicator that sends authentication information (see at least, “In an aspect, the first device 102 transmits a beacon signal. The beacon signal may, in certain examples, be a beacon signal associated with an established communications protocol, such as Wi-Fi, Bluetooth, and/or Wi-Fi direct. In an aspect, the beacon signal is a Wi-Fi SSID beacon signal 104. The first device 102 also transmits an audio transmission 106 using audio frequency. In an aspect, the audio transmission 106 includes a WPA key,” Garg Column 3 Lines 4 – 11, “Audio tones, such as those that are outside the human hearing range, are used to limit the sharing to a fixed area,” Garg Column 6 Line 67 – Column 7 Line 2, “To control the proximity or access, while the SSID is being broadcast, a key may be transmitted via an audio transmission using audio frequency at a low volume, ultrasonic frequency and/or other audio within or outside the range of human detection (generally outside the range of approximately 20-20,000 Hz). The key may be a wireless protected association (WPA) pre-shared key, such as a 64-bit key or 128-bit key, that allows the receiving 25 device to connect to the group. While the SSID broadcast using Wi-Fi may penetrate walls, the audio signal containing the key may be unable to penetrate walls, and may attenuate more strongly as it travels through the atmosphere as compared to the Wi-Fi signal. Thus, the audio signal may be 30 controlled to limit the recipients of the key to those located within a certain physical space,” Garg Column 2 Lines 17 – 31); 
a collected sound receiver that receives a signal sent from a sound collecting device that has received the authentication information sent by the communicator (see at least, “In some aspects, when the SSID signal 104 is received by the receiving devices, such as second devices 108-116, the receiving devices activate or tum on their microphone to listen for the audio transmission 106. When the audio transmission 106 is received and validated, a response may be sent to the first device 102 with the receiving device's RF-fingerprint and the result from the audio processing. The first device 102 validates the RF -fingerprint for coarse proximity, and the audio sample for in-room/short-range proximity. This audio-based geo-fence provides a factor for proximity authentication. Recipients use the key from the audio transmission 106 to prove to the sharer that they are in proximity to hear the key. This sharing methodology can be used for numbers applications, for example, sharing  documents, audio files, video files, playing games, etc.,” Garg Column 3 Lines 47 – 61).
Garg does not disclose receiving a collected sound signal and a sound emitter that emits sound based on the collected sound signal. However, Narayanan discloses a similar invention pertaining to the use of ultrasound pilot tones similar to the tones of Garg. Narayanan further discloses in regards to sending the ultrasonic tones, “Due to interference created by the environment 102, the received signals generally include characteristics, such as, for example, noise, echo, and the like, in addition to the pilot tone. In some instances, the pilot tones are non-audible, ultrasonic signals. In other instances, the pilot tones may comprises audible tones,” Narayanan Column 5 Lines 23 – 28. Narayanan further discloses receiving a collected sound signal (see at least, “Referring to FIG. 2B, the pilot tones may be emitted from one or more dedicated speakers 204 configured for handling ultrasonic signals. The pilot tones will travel through the environment 102 and reflected signals corresponding to the pilot tones may be received by one or more dedicated microphones 206 configured for handling ultrasonic signals,” Narayanan Column 5 Lines 40 – 50, “At 402, the voice-controlled device 106 produces a pilot tone by at least one speaker within an environment that includes the voice-controlled device 106. At 404, the voice-controlled device 106 receives a first signal by at least one microphone of a microphone unit, wherein the first signal received by the at least one microphone is related to the pilot signal and includes one or more characteristics,” Narayanan Column 9 Lines 6 – 12) and a sound emitter that emits sound based on the collected sound signal (see at least, “Based upon the processing, the signal processing engine 114 can also alter characteristics of future pilot tones that are emitted from the dedicated speaker 204,” Narayanan Column 6 Lines 7 – 9).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aforementioned features of Narayanan in the invention of Garg since collecting the audio tones allows for the ability to “analyzes characteristics of the received reflected signals that correspond to the pilot tones in order to determine how characteristics
of the pilot tones may have been altered,” which then allows for the advantage that, “Since the
characteristics of the pilot tones are known, based upon the analysis, the signal processing engine 114 can select or dynamically create a model for processing future received signals in order to reduce or eliminate characteristics such as, for example, noise, echo, and the like,” Narayanan Column 5 Lines 54 – 62, in the future audio tones of Garg.

Claim 2: Garg and Narayanan disclose the sound emitting device according to claim 1, wherein the communicator: provides a short-distance communication function; and sends the authentication information via the short-distance communication function (see at least, “A user of the first device may select the group proximity range of the signal to be transmitted. For example, a short range audio signal (for example, which can only be heard by second devices located about 2 feet from the first device), illustrated as block 510; a mid-range audio signal (for example, which can only be heard by second devices located about 8 feet from the first device), illustrated as block 512,” Garg Column 7 Lines 43 – 49, “When the short range audio signal or the mid-range audio signal is selected, the first device then transmits the appropriate audio signal, having the appropriate transmission strength, containing the key, illustrated as block 516,” Garg Column 7 Lines 54 – 57).

Claim 3: Garg and Narayanan disclose the sound emitting device according to claim 1, wherein the communicator: provides a communication function that limits a transmittable range to an inside of a partitioned space, and sends the authentication information via the communication function (see at least, “To control the proximity or access, while the SSID is being broadcast, a key may be transmitted via an audio transmission using audio frequency at a low volume, ultrasonic frequency and/or other audio within or outside the range of human detection (generally outside the range of approximately 20-20,000 Hz). The key may be a wireless protected association (WPA) pre-shared key, such as a 64-bit key or 128-bit key, that allows the receiving 25 device to connect to the group. While the SSID broadcast using Wi-Fi may penetrate walls, the audio signal containing the key may be unable to penetrate walls, and may attenuate more strongly as it travels through the atmosphere as compared to the Wi-Fi signal. Thus, the audio signal may be controlled to limit the recipients of the key to those located within a certain physical space,” Garg Column 2 Lines 17 – 31).

Claim 4: Garg and Narayanan disclose the sound emitting device according to claim 1, wherein the communicator sends the authentication information via either an audio signal or a light signal (see at least, “To control the proximity or access, while the SSID is being broadcast, a key may be transmitted via an audio transmission using audio frequency at a low volume, ultrasonic frequency and/or other audio within or outside the range of human detection (generally outside the range of approximately 20-20,000 Hz). The key may be a wireless protected association (WPA) pre-shared key, such as a 64-bit key or 128-bit key, that allows the receiving device to connect to the group. While the SSID broadcast using Wi-Fi may penetrate walls, the audio signal containing the key may be unable to penetrate walls, and may attenuate more strongly as it travels through the atmosphere as compared to the Wi-Fi signal. Thus, the audio signal may be controlled to limit the recipients of the key to those located within a certain physical space,” Garg Column 4 Lines 8 – 33).

Claim 5: Garg and Narayanan disclose the sound emitting device according to claim 1, wherein the communicator sends the authentication information via a signal set to desired intensity (see at least, “A user of the first device may select the group proximity range of the signal to be transmitted… This allows the user of the first device to select a desired proximity range within which to share content,” Garg Column 7 Lines 43 – 53, “For a more granular group proximity range selection, the user may increase or decrease the power of the audio signal by using slider bar 736,” Garg Column 9 Lines 40 – 42).

Claim 6: Garg and Narayanan disclose the sound emitting device according to claim 1, wherein the communicator sends the authentication information via a signal with a directivity (see at least, “To control the proximity or access, while the SSID is being broadcast, a key may be transmitted via an audio transmission using audio frequency at a low volume, ultrasonic frequency,” Garg Column 4 Lines 8 – 33, “the pilot tones are non-audible, ultrasonic signals,” Narayanan Column 5 Lines 23 – 28).

Claim 9: Garg discloses a sound collecting device comprising: a collected sound inputter that obtains sound (see at least, “receiving devices activate or tum on their microphone to listen for the audio transmission 106,” Column 3 Lines 48 – 50); 
an authentication information receiver that receives authentication information sent from a sound emitting device (see at least, “In some aspects, when the SSID signal 104 is received by the receiving devices, such as second devices 108-116, the receiving devices activate or tum on their microphone to listen for the audio transmission 106. When the audio transmission 106 is received and validated, a response may be sent to the first device 102 with the receiving device's RF-fingerprint and the result from the audio processing. The first device 102 validates the RF -fingerprint for coarse proximity, and the audio sample for in-room/short-range proximity. This audio-based geo-fence provides a factor for proximity authentication. Recipients use the key from the audio transmission 106 to prove to the sharer that they are in proximity to hear the key. This sharing methodology can be used for numbers applications, for example, sharing  documents, audio files, video files, playing games, etc.,” Garg Column 3 Lines 47 – 61, “Audio tones, such as those that are outside the human hearing range, are used to limit the sharing to a fixed area,” Garg Column 6 Line 67 – Column 7 Line 2, “To control the proximity or access, while the SSID is being broadcast, a key may be transmitted via an audio transmission using audio frequency at a low volume, ultrasonic frequency and/or other audio within or outside the range of human detection (generally outside the range of approximately 20-20,000 Hz). The key may be a wireless protected association (WPA) pre-shared key, such as a 64-bit key or 128-bit key, that allows the receiving 25 device to connect to the group. While the SSID broadcast using Wi-Fi may penetrate walls, the audio signal containing the key may be unable to penetrate walls, and may attenuate more strongly as it travels through the atmosphere as compared to the Wi-Fi signal. Thus, the audio signal may be 30 controlled to limit the recipients of the key to those located within a certain physical space,” Garg Column 2 Lines 17 – 31); and 
a collected sound outputter that outputs a signal obtained by the collected sound inputter, to the sound emitting device, based on the received authentication information (see at least, “a response may be sent to the first device 102 with the receiving device's RF-fingerprint and the result from the audio processing,” Column 3 Lines 51 – 53).
Garg does not disclose outputting a collected sound signal. However, Narayanan discloses a similar invention pertaining to the use of ultrasound pilot tones similar to the tones of Garg. Narayanan further discloses in regards to sending the ultrasonic tones, “Due to interference created by the environment 102, the received signals generally include characteristics, such as, for example, noise, echo, and the like, in addition to the pilot tone. In some instances, the pilot tones are non-audible, ultrasonic signals. In other instances, the pilot tones may comprises audible tones,” Narayanan Column 5 Lines 23 – 28. Narayanan further discloses outputting a collected sound signal (see at least, “Referring to FIG. 2B, the pilot tones may be emitted from one or more dedicated speakers 204 configured for handling ultrasonic signals. The pilot tones will travel through the environment 102 and reflected signals corresponding to the pilot tones may be received by one or more dedicated microphones 206 configured for handling ultrasonic signals,” Narayanan Column 5 Lines 40 – 50, “At 402, the voice-controlled device 106 produces a pilot tone by at least one speaker within an environment that includes the voice-controlled device 106. At 404, the voice-controlled device 106 receives a first signal by at least one microphone of a microphone unit, wherein the first signal received by the at least one microphone is related to the pilot signal and includes one or more characteristics,” Narayanan Column 9 Lines 6 – 12, “Based upon the processing, the signal processing engine 114 can also alter characteristics of future pilot tones that are emitted from the dedicated speaker 204,” Narayanan Column 6 Lines 7 – 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aforementioned features of Narayanan in the invention of Garg since outputting the audio tones allows for the ability to “analyzes characteristics of the received reflected signals that correspond to the pilot tones in order to determine how characteristics
of the pilot tones may have been altered,” which then allows for the advantage that, “Since the
characteristics of the pilot tones are known, based upon the analysis, the signal processing engine 114 can select or dynamically create a model for processing future received signals in order to reduce or eliminate characteristics such as, for example, noise, echo, and the like,” Narayanan Column 5 Lines 54 – 62, in the future audio tones of Garg.

Claim 10: Garg and Narayanan disclose the sound collecting device according to claim 9, wherein the authentication information receiver receives the authentication information sent by a communicator providing a communication function that limits a transmittable range to an inside of a partitioned space (see at least, “To control the proximity or access, while the SSID is being broadcast, a key may be transmitted via an audio transmission using audio frequency at a low volume, ultrasonic frequency and/or other audio within or outside the range of human detection (generally outside the range of approximately 20-20,000 Hz). The key may be a wireless protected association (WPA) pre-shared key, such as a 64-bit key or 128-bit key, that allows the receiving 25 device to connect to the group. While the SSID broadcast using Wi-Fi may penetrate walls, the audio signal containing the key may be unable to penetrate walls, and may attenuate more strongly as it travels through the atmosphere as compared to the Wi-Fi signal. Thus, the audio signal may be controlled to limit the recipients of the key to those located within a certain physical space,” Garg Column 2 Lines 17 – 31).

Claim 11: Garg and Narayanan disclose the sound collecting device according to claim 9, wherein the authentication information receiver receives either an audio signal or a light signal (see at least, “To control the proximity or access, while the SSID is being broadcast, a key may be transmitted via an audio transmission using audio frequency at a low volume, ultrasonic frequency and/or other audio within or outside the range of human detection (generally outside the range of approximately 20-20,000 Hz). The key may be a wireless protected association (WPA) pre-shared key, such as a 64-bit key or 128-bit key, that allows the receiving device to connect to the group. While the SSID broadcast using Wi-Fi may penetrate walls, the audio signal containing the key may be unable to penetrate walls, and may attenuate more strongly as it travels through the atmosphere as compared to the Wi-Fi signal. Thus, the audio signal may be controlled to limit the recipients of the key to those located within a certain physical space,” Garg Column 4 Lines 8 – 33).

Claim 13: Garg and Narayanan disclose the microphone authentication system comprising: the sound collecting device according to claim 9; and a sound emitting device substantially similar in scope to claim 1 and therefore rejected for the same reasons.

Claim 15: Garg discloses a microphone authentication method comprising: sending authentication information via a sound emitting device (see at least, “In an aspect, the first device 102 transmits a beacon signal. The beacon signal may, in certain examples, be a beacon signal associated with an established communications protocol, such as Wi-Fi, Bluetooth, and/or Wi-Fi direct. In an aspect, the beacon signal is a Wi-Fi SSID beacon signal 104. The first device 102 also transmits an audio transmission 106 using audio frequency. In an aspect, the audio transmission 106 includes a WPA key,” Garg Column 3 Lines 4 – 11, “Audio tones, such as those that are outside the human hearing range, are used to limit the sharing to a fixed area,” Garg Column 6 Line 67 – Column 7 Line 2, “To control the proximity or access, while the SSID is being broadcast, a key may be transmitted via an audio transmission using audio frequency at a low volume, ultrasonic frequency and/or other audio within or outside the range of human detection (generally outside the range of approximately 20-20,000 Hz). The key may be a wireless protected association (WPA) pre-shared key, such as a 64-bit key or 128-bit key, that allows the receiving 25 device to connect to the group. While the SSID broadcast using Wi-Fi may penetrate walls, the audio signal containing the key may be unable to penetrate walls, and may attenuate more strongly as it travels through the atmosphere as compared to the Wi-Fi signal. Thus, the audio signal may be 30 controlled to limit the recipients of the key to those located within a certain physical space,” Garg Column 2 Lines 17 – 31); 
receiving a signal output from a sound collecting device that has received the authentication information (see at least, “In some aspects, when the SSID signal 104 is received by the receiving devices, such as second devices 108-116, the receiving devices activate or tum on their microphone to listen for the audio transmission 106. When the audio transmission 106 is received and validated, a response may be sent to the first device 102 with the receiving device's RF-fingerprint and the result from the audio processing. The first device 102 validates the RF -fingerprint for coarse proximity, and the audio sample for in-room/short-range proximity. This audio-based geo-fence provides a factor for proximity authentication. Recipients use the key from the audio transmission 106 to prove to the sharer that they are in proximity to hear the key. This sharing methodology can be used for numbers applications, for example, sharing  documents, audio files, video files, playing games, etc.,” Garg Column 3 Lines 47 – 61);
Garg does not disclose receiving a collected sound signal and a sound emitter that emits sound based on the collected sound signal. However, Narayanan discloses a similar invention pertaining to the use of ultrasound pilot tones similar to the tones of Garg. Narayanan further discloses in regards to sending the ultrasonic tones, “Due to interference created by the environment 102, the received signals generally include characteristics, such as, for example, noise, echo, and the like, in addition to the pilot tone. In some instances, the pilot tones are non-audible, ultrasonic signals. In other instances, the pilot tones may comprises audible tones,” Narayanan Column 5 Lines 23 – 28. Narayanan further discloses receiving a collected sound signal (see at least, “Referring to FIG. 2B, the pilot tones may be emitted from one or more dedicated speakers 204 configured for handling ultrasonic signals. The pilot tones will travel through the environment 102 and reflected signals corresponding to the pilot tones may be received by one or more dedicated microphones 206 configured for handling ultrasonic signals,” Narayanan Column 5 Lines 40 – 50, “At 402, the voice-controlled device 106 produces a pilot tone by at least one speaker within an environment that includes the voice-controlled device 106. At 404, the voice-controlled device 106 receives a first signal by at least one microphone of a microphone unit, wherein the first signal received by the at least one microphone is related to the pilot signal and includes one or more characteristics,” Narayanan Column 9 Lines 6 – 12) and a sound emitter that emits sound based on the collected sound signal (see at least, “Based upon the processing, the signal processing engine 114 can also alter characteristics of future pilot tones that are emitted from the dedicated speaker 204,” Narayanan Column 6 Lines 7 – 9).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aforementioned features of Narayanan in the invention of Garg since collecting the audio tones allows for the ability to “analyzes characteristics of the received reflected signals that correspond to the pilot tones in order to determine how characteristics
of the pilot tones may have been altered,” which then allows for the advantage that, “Since the
characteristics of the pilot tones are known, based upon the analysis, the signal processing engine 114 can select or dynamically create a model for processing future received signals in order to reduce or eliminate characteristics such as, for example, noise, echo, and the like,” Narayanan Column 5 Lines 54 – 62, in the future audio tones of Garg.

Claim 16: Garg and Narayanan disclose the microphone authentication method according to claim 15, wherein: the sound emitting device provides a communication function that limits a transmittable range to an inside of a partitioned space, the sending sends the authentication information via the communication function (see at least, “To control the proximity or access, while the SSID is being broadcast, a key may be transmitted via an audio transmission using audio frequency at a low volume, ultrasonic frequency and/or other audio within or outside the range of human detection (generally outside the range of approximately 20-20,000 Hz). The key may be a wireless protected association (WPA) pre-shared key, such as a 64-bit key or 128-bit key, that allows the receiving 25 device to connect to the group. While the SSID broadcast using Wi-Fi may penetrate walls, the audio signal containing the key may be unable to penetrate walls, and may attenuate more strongly as it travels through the atmosphere as compared to the Wi-Fi signal. Thus, the audio signal may be controlled to limit the recipients of the key to those located within a certain physical space,” Garg Column 2 Lines 17 – 31).

Claim 17: Garg and Narayanan disclose the microphone authentication method according to claim 15, wherein: the sound emitting device provides a short distance communication function, and the sending sends the authentication information via the short-distance communication function (see at least, “A user of the first device may select the group proximity range of the signal to be transmitted. For example, a short range audio signal (for example, which can only be heard by second devices located about 2 feet from the first device), illustrated as block 510; a mid-range audio signal (for example, which can only be heard by second devices located about 8 feet from the first device), illustrated as block 512,” Garg Column 7 Lines 43 – 49, “When the short range audio signal or the mid-range audio signal is selected, the first device then transmits the appropriate audio signal, having the appropriate transmission strength, containing the key, illustrated as block 516,” Garg Column 7 Lines 54 – 57).

Claim 18: Garg and Narayanan disclose the microphone authentication method according to claim 15, wherein the sending sends the authentication information as either an audio signal or a light signal (see at least, “To control the proximity or access, while the SSID is being broadcast, a key may be transmitted via an audio transmission using audio frequency at a low volume, ultrasonic frequency and/or other audio within or outside the range of human detection (generally outside the range of approximately 20-20,000 Hz). The key may be a wireless protected association (WPA) pre-shared key, such as a 64-bit key or 128-bit key, that allows the receiving device to connect to the group. While the SSID broadcast using Wi-Fi may penetrate walls, the audio signal containing the key may be unable to penetrate walls, and may attenuate more strongly as it travels through the atmosphere as compared to the Wi-Fi signal. Thus, the audio signal may be controlled to limit the recipients of the key to those located within a certain physical space,” Garg Column 4 Lines 8 – 33).

Claim 19: Garg and Narayanan disclose the microphone authentication method according to claim 15, wherein the sending sends the authentication information via a signal set to a desired intensity (see at least, “A user of the first device may select the group proximity range of the signal to be transmitted… This allows the user of the first device to select a desired proximity range within which to share content,” Garg Column 7 Lines 43 – 53, “For a more granular group proximity range selection, the user may increase or decrease the power of the audio signal by using slider bar 736,” Garg Column 9 Lines 40 – 42).

Allowable Subject Matter
Claims 7, 8, 12, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SAUNDERS whose telephone number is (571)270-1063. The examiner can normally be reached Monday-Thursday, 9:00 a.m. - 4 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH SAUNDERS JR/Primary Examiner, Art Unit 2652